Case 18-07697        Doc 29     Filed 12/31/18     Entered 12/31/18 17:36:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07697
         Timothy Strickland

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/16/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07697             Doc 29       Filed 12/31/18    Entered 12/31/18 17:36:30             Desc           Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $752.22
           Less amount refunded to debtor                               $727.22

 NET RECEIPTS:                                                                                              $25.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $0.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                            $25.00
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $25.00

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim       Principal        Int.
 Name                                      Class   Scheduled      Asserted      Allowed        Paid           Paid
 A-aaa Key Mini Storage                Unsecured         268.00           NA           NA            0.00         0.00
 A-aaa Key Mini Storage                Unsecured           0.00           NA           NA            0.00         0.00
 A-aaa Key Mini Storage                Unsecured           0.00           NA           NA            0.00         0.00
 Americash Loan                        Unsecured      1,909.85            NA           NA            0.00         0.00
 Asset Acceptance LLC                  Unsecured           0.00           NA           NA            0.00         0.00
 AT&T                                  Unsecured         238.00           NA           NA            0.00         0.00
 Brandon S. Lefkowitz                  Unsecured           0.00           NA           NA            0.00         0.00
 Capital Solutions Investment          Unsecured         603.00           NA           NA            0.00         0.00
 Cbe Group                             Unsecured           0.00           NA           NA            0.00         0.00
 Cerastes, LLC                         Unsecured         739.00           NA           NA            0.00         0.00
 Check N Go                            Unsecured         500.00           NA           NA            0.00         0.00
 City of Chicago Corporate Counselor   Unsecured      9,212.20            NA           NA            0.00         0.00
 Comcast                               Unsecured         497.00           NA           NA            0.00         0.00
 ComEd                                 Unsecured      1,597.99            NA           NA            0.00         0.00
 Credit Acceptance Corporation         Unsecured           0.00           NA           NA            0.00         0.00
 Credit One Bank                       Unsecured         499.00           NA           NA            0.00         0.00
 Illinois Dept of Revenue 0414         Unsecured         113.00          0.00         0.00           0.00         0.00
 Illinois Dept of Revenue 0414         Priority          318.00        441.00       441.00           0.00         0.00
 Integrity Financial Partners          Unsecured         318.00           NA           NA            0.00         0.00
 Internal Revenue Serivce              Priority          113.00           NA           NA            0.00         0.00
 Loan Express                          Unsecured         158.00           NA           NA            0.00         0.00
 LVNV Funding LLC                      Unsecured         676.07           NA           NA            0.00         0.00
 Midwest Title Loans                   Secured        2,164.00       2,164.80     2,164.80           0.00         0.00
 OSLA/Dept of Ed                       Unsecured     15,074.00            NA           NA            0.00         0.00
 OSLA/Dept of Ed                       Unsecured      2,565.00            NA           NA            0.00         0.00
 Peoples Gas Light & Coke Company      Unsecured         914.00           NA           NA            0.00         0.00
 Peter Francis Geraci                  Unsecured           0.00           NA           NA            0.00         0.00
 PLS Loan Store                        Unsecured         457.00           NA           NA            0.00         0.00
 RJM Acquisitions LLC                  Unsecured          77.00           NA           NA            0.00         0.00
 Robert J. Semrad & Associates         Unsecured           0.00           NA           NA            0.00         0.00
 Santander Consumer Finance            Unsecured      5,436.00            NA           NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07697             Doc 29   Filed 12/31/18    Entered 12/31/18 17:36:30                  Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal        Int.
 Name                                 Class    Scheduled        Asserted     Allowed          Paid           Paid
 SBC Illinois                      Unsecured         238.00             NA             NA           0.00         0.00
 Tawnya Evans                      Unsecured           0.00             NA             NA           0.00         0.00
 The Payday Loan Store             Unsecured         457.51             NA             NA           0.00         0.00
 West Asset Management             Unsecured         136.00             NA             NA           0.00         0.00
 WR Property Management            Unsecured           0.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                  Interest
                                                               Allowed               Paid                      Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                 $0.00                $0.00
       Mortgage Arrearage                                         $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                                $2,164.80                 $0.00                $0.00
       All Other Secured                                          $0.00                 $0.00                $0.00
 TOTAL SECURED:                                               $2,164.80                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                  $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                  $0.00                $0.00
        All Other Priority                                     $441.00                  $0.00                $0.00
 TOTAL PRIORITY:                                               $441.00                  $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $0.00                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                                   $25.00
          Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                                     $25.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07697        Doc 29      Filed 12/31/18     Entered 12/31/18 17:36:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
